MEMORANDUM **
Manuel Elíseo Martinez-Escobedo appeals from the 75-month sentence imposed following his conviction for being a deported alien found in the United States, in *657violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Martinez-Escobedo contends that the below-Guidelines sentence was substantively unreasonable. The record reflects that the sentence is substantively reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
Martinez-Escobedo’s contention that Nijhawan v. Holder, 557 U.S. 29, 129 S.Ct. 2294, 174 L.Ed.2d 22 (2009), overruled Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is foreclosed by United States v. Valdovinos-Mendez, 641 F.3d 1031, 1035-36 (9th Cir.2011).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.